CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM PricewaterhouseCoopers LLP We hereby consent to the incorporation by reference in this Post-Effective Amendment No. 10 to the registration statement on Form N-1A (File No. 333-76335) (Registration Statement) of our report dated December 10, 2007, relating to the financial statements and financial highlights appearing in the October 31, 2007, Annual Report of Putnam Tax Smart Equity Fund, a series of Putnam Tax Smart Funds Trust, which are also incorporated by reference into the Registration Statement. We also consent to the references to us under the headings "Financial highlights" and "Independent Registered Public Accounting Firm and Financial Statements" in such Registration Statement. PricewaterhouseCoopers LLP /s/ PriceWaterhouseCoopers LLP Boston, Massachusetts February 22, 2008
